 Case 3:19-cv-00755-JPG Document 33 Filed 01/13/21 Page 1 of 1 Page ID #113




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KENDALL MCCONNELL,
 Plaintiff,

 v.                                                                 Case No. 19–CV–00755–JPG

 AISIN MFG. ILLINOIS, LLC,
 Defendant.

                                         JUDGMENT

       This matter having come before the Court, and the litigants having stipulated to dismissal

with prejudice under Federal Rule of Civil Procedure 41(a)(1),

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Kendall McConnell’s

Complaint against Defendant Aisin MFG. Illinois, LLC is DISMISSED WITH PREJUDICE.



Dated: Tuesday, January 12, 2021                   MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
